Citation Nr: 0630492	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  96-43 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana





THE ISSUE

Entitlement to service connection for a skin disorder (other 
than service connected tinea pedis and genital herpes 
simplex) on a direct basis or due to herbicide (Agent Orange) 
exposure.







ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1967 to January 1970 and from October 1970 to October 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1996 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  Jurisdiction over the matter was transferred to the 
Ft. Harrison RO during the pendency of the appeal.  By a 
rating action dated in February 1999, service connection was 
granted for tinea pedis and genital herpes simplex.  


FINDING OF FACT

A skin disorder (other than tinea pedis and genital herpes 
simplex) did not have its onset during service, and it is not 
the result of in-service exposure to herbicide agents.


CONCLUSION OF LAW

A skin disorder (other than tinea pedis and genital herpes 
simplex) was not incurred or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.


Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided VCAA notice by letter, dated in May 2004.  
The notice included the type of evidence needed to 
substantiate a claim of service connection, namely, evidence 
of an injury or disease, or event causing an injury or 
disease during service; evidence of current disability; and 
evidence of a relationship between the current disability and 
the injury, disease, or event causing an injury or disease 
during service.  

Also, the veteran was informed that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or with his 
authorization VA would obtain any such records on his behalf.  
He was asked to submit evidence, which would include that in 
his possession.  The RO also provided the general provision 
pertaining to the effective date for service connection, that 
is, the date of receipt of claim, as the claim was received 
more than one year after service. 



As for the content of the notice, the notice substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (notice of the elements of the claim, except for 
the degree of disability assignable). 

To the extent that the degree of disability assignable was 
not provided in conjunction with the claim of service 
connection, as the claim is denied, no disability rating will 
be assigned, so there can be no possibility of prejudice as 
to any defect regarding such notice under Dingess at 19 Vet. 
App. 473. 

Recognition is given to the fact that the VCAA notification 
was sent after the initial adjudication of the veteran's 
claim. However, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Although 
full VCCA-complying notice was not provided prior to the 
initial adjudication of the claim the veteran had ample 
opportunity to respond, supplement the record, and 
participate in the adjudicatory process after the notice was 
given, and the case was then readjudicated by the RO.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA has obtained VA and non-VA records 
and has afforded the veteran a VA examination.  As there is 
no indication of the existence of additional evidence to 
substantiate the claim, no further assistance to the veteran 
is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records document the veteran's treatment for 
multiple skin problems.  A February 1968 treatment note shows 
a diagnosis of herpes zoster.  The related rash was noted to 
have essentially cleared by March 1968.  In August 1968, the 
veteran was diagnosed as having blisters on both hands.  
Folliculitis was diagnosed in June 1969 and the veteran was 
given a two profile for shaving.  In July 1969, a recurrent 
rash of the groin was diagnosed as being tinea cruris.  
Contact dermatitis affecting both forearms was diagnosed in 
January 1971.  Treatment notes dated between November 1969 
and June 1973 document the veteran having problems with a 
venereal infection that resulted in penile lesions.  A June 
1973 treatment note described the veteran as having herpes 
type blisters of the penis.  Psuedofolliculitis barbae was 
diagnosed and treated in May and June 1973.  A March 1974 
Report of Medical Examination for enlistment in the Army 
National Guard showed that the veteran's skin was normal. 

Similarly, when the veteran was afforded a VA compensation 
examination in March 1974, there was no evidence of active 
dermatitis.  Indeed, there is no evidence of the veteran 
having any type of skin problems until July 1983.  
Specifically, a July 1983 VA treatment note shows that the 
veteran was seen for complaints red papules on his left 
wrist, left temple, and back and hyperpigmentation of the 
penis.  The diagnosis was chronic folliculitis and recurrent 
lesions of the penis, rule out possible herpes.  Similar 
findings were made in July and September 1986.  An August 
1989 report shows that the veteran's complaint of recurrent 
swelling of the groin with pain was diagnosed as Herpes 
Zoster versus Herpes Simplex, more likely Simplex.  

The veteran was afforded a VA Agent Orange examination in 
October 1991.  An examination of the skin showed scattered, 
mild folliculitis over the chest, back, and between the toes.  
The diagnosis was mild folliculitis not due to Agent Orange 
exposure.  The veteran was also diagnosed as having a fungal 
infection of both feet and recurrent genital herpes.

In December 1997, the veteran was afforded an examination to 
address eight various skin complaints.  His complaints were 
listed as being 1) a history of genital warts, 2) a history 
of varicella zoster of the right flank, 3) psoriasis of the 
elbows, 4) a skin rash of the hands, 5) red bumps covering 
his body, 6) itchy, cracked skin between the toes, 7) a 
history of tinea cruris, and 8) skin tags of the flanks and 
in the axilla.  A physical examination was conducted as well 
as a review of the claims file and service medical records.  
The diagnoses were folliculitis; tinea pedis; intertrigo of 
the inguinal folds with possible history of recurrent tinea 
cruris; multiple benign small skin tags; keratodermatitis 
skin of both elbows; history of herpes zoster, resolved 
without sequelae; history of genital HSV infection; and, 
history of hand dermatitis, clear today.  The examiner opined 
that none of the veteran's skin problems were the result of 
his exposure to Agent Orange.  Further, with the possible 
exception of his tinea pedis infection, the examiner stated 
that he could "see no clear-cut processes" that were the 
result of his active service.  He suggested that some of the 
problems experienced by the veteran could be the result of 
poor personal hygiene.

A VA examination conducted in September 1999 diagnosed the 
veteran as having chronic tinea pedis and genital herpes.  No 
other skin disabilities were identified.  

When he was examined in June 2005, the veteran reported that 
he had had no difficulty with his tinea pedis since 2000.  He 
also denied having any other type of skin problem.  He said 
he was not receiving any current treatment for a skin 
disorder.  A physical examination showed no evidence of any 
type of skin disorder.  The diagnosis was "no dermatologic 
problems."  As such, the examiner stated that there was a 
zero percent probability that any skin disorder (other than 
the veteran's service connected tinea pedis and genital 
herpes simplex) was related to his active service.



Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 

The veteran had active military service in the Republic of 
Vietnam during the Vietnam era, and he is presumed to have 
been exposed to herbicides, including Agent Orange.  38 
C.F.R. § 3.307(a)(6).

If a veteran was exposed to an herbicide agent during 
service, certain specific following diseases shall be service 
connected even though there is no record of such disease 
during service.  The list of specific diseases include 
chloracne or other acneform disease consistent with 
chloracne; Type 2 Diabetes; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).

VA has determined that there is no positive association 
between exposure to herbicides including Agent Orange, and 
any other condition for which it has not specifically 
determined a presumption of service connection is warranted.  
61 Fed. Reg. 41,446 (1996); 59 Fed. Reg. 341-46 (1994).  The 
veteran is not precluded, though, from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

Here, the veteran has failed to submit any competent medical 
evidence demonstrating a current disability of the skin other 
than his service connected tinea pedis and genital herpes.  
The June 2005 VA examination report clearly stated that the 
veteran does not have any type of skin disorder.  Similar 
findings were also made in September 1999.  A service-
connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
The mere fact that the veteran had a history of folliculitis, 
dermatitis, and tinea cruris in service is insufficient to 
establish a claim of service connection.  Indeed, when he was 
examined in June 2005, the veteran stated that he had not had 
any problems with his skin since 2000.  

The Board recognizes that the record documents post-service 
treatment for skin problems, to include folliculitis and 
psoriasis.  However, the first evidence of this treatment is 
not until July 1983, which is over 10 years post-service.  
The United States Court of Appeals for the Federal Circuit 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  See 
Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  
Moreover, as noted above, the report of the December 1997 
examination included the opinion that there was no 
relationship between the veteran's skin problems 
(folliculitis and psoriasis) and his active service.  

Neither folliculitis nor psoriasis are among the specific 
diseases on the list of diseases that are subject to the 
presumption of service connection due to exposure to Agent 
Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Further, 
with regard to service connection on the basis of direct 
causation under Combee, there is no competent medical or 
scientific evidence showing that folliculitis or psoriasis is 
actually caused by exposure to Agent Orange during service.  
Where as here, the determinative issue involves medical 
causation or a medical diagnosis, the Board may consider only 
independent medical evidence to support its finding and as 
there is no favorable medical evidence of actually causation, 
the preponderance of the medical evidence is against the 
claim, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).




ORDER

Entitlement to service connection for a skin disorder (other 
than service connected tinea pedis and genital herpes 
simplex) on a direct basis or due to exposure to herbicide 
agents is denied.



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


